DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s Application filed on 10/10/2018.
Claims 1-21 are pending. Claims 1, 13, and 20 are independent.

Drawings
The drawings, filed 10/10/2018, are considered in compliance with 37 CFR 1.81 and accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7-9, 13, 16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-9, and 15-19 of copending Application No. 16/119951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the all the limitations of the instant claim are recited in the copending claims and any different wording does not change the scope, such that the instant claims are patentably indistinct from the copending application claims. Additionally, while the copending claims are a method and apparatus, it is obvious from the disclosed specification that implementation of the same scope limitations in a non-transitory computer-readable medium would be done.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. A comparison of the claims 1, 4, and 7-9 is made but applies the same to the other rejected claims of substantially same limitations, but directed to apparatus or computer medium.

Copending Application 16/119951
1. A method for data attribution at a database system, comprising: 



receiving a set of data attribute patterns for a data set comprising a plurality of data objects, wherein the set of data attribute patterns are determined based at least in part on a frequent pattern (FP) analysis of the data set; 

identifying a resulting data attribute for analysis; 



determining, based at least in part on the set of data attribute patterns and the resulting data attribute, a set of input data attributes corresponding to the resulting data attribute for analysis; 

removing at least one input data attribute from the set of input data attributes, wherein 

calculating a probability change corresponding to a difference between a probability that the set of input data attributes corresponds to the resulting data attribute and a probability that the subset of input data attributes corresponds to the resulting data attribute; and 



assigning an attribution value to the at least one input data attribute based at least in part on calculating the probability change, wherein the attribution value indicates a probability that the at least one input data attribute corresponds to the resulting data attribute.


receiving a set of data attribute patterns for a data set comprising a plurality of data objects, wherein the set of data attribute patterns are determined based at least in part on a frequent pattern (FP) analysis of the data set; 

receiving, in the user interface, a user input signal comprising the user-selected resulting data attribute for analysis;

 determining, based at least in part on the set of data attribute patterns and the user-selected resulting data attribute, the set of input data attributes corresponding to the user-selected resulting data attribute for analysis;

[note in the below limitation the probability change is calculated based on input data 

calculating a probability change corresponding to a difference between a probability that the user-selected resulting data attribute is in a data attribute pattern comprising the set of input data attributes and a probability that the user-selected resulting data attribute is in a data attribute pattern not comprising the set of input data attributes; and 

displaying, in the user interface, the determined set of input data attributes and the calculated probability change. [note that the probability change is the attribution value and displaying such attributed and the calculated change inherently involves assigning the attribution value to the attributes for display]

ndicating the data set, a time range for the data set, the resulting data attribute for analysis, an input data attribute to include in the set of input data attributes, or a combination thereof. [receiving such combination is the combination of input attributes]

7. The method of claim 5, wherein determining the set of input data attributes corresponding to the user-selected resulting data attribute for analysis comprises: selecting, from a plurality of sets of input data attributes, the set of input data attributes with a greatest positive probability change value or a greatest negative probability change value. [note selecting includes or is a form of identifying]
8. The method of claim 7, further comprising: 

receiving an indication whether to select the set of input data attributes with the greatest positive probability change value or the greatest negative probability change value.
The method of claim 7, wherein receiving the user input signal comprises further comprising: receiving, in the user interface, a user input signal indicating whether an indication to select the set of input data attributes with the greatest positive probability change value or the greatest negative probability change value.
9. The method of claim 1, wherein the set of input data attributes corresponding to the resulting data attribute for analysis is based at 


and 9. the set of input data attributes comprises an indication of a specific sequence for the set of input data attributes



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  applicant, regards as the invention.
Regarding independent claims 1, 13, and 20 all of these claims recite, “identifying a resulting data attribute for analysis.” However this limitation renders the scope of the claim unclear and indefinite for multiple reasons. First, it is unclear what a “resulting data attribute” consists of in relation to the recited “set of input data attributes corresponding to the resulting data attribute for analysis.” Specifically, it is unclear what “result” such “resulting data attribute” is in relation to or how it differs from simply an “input” attribute. It appears this is meant to possibly indicate a user-specified attribute for analysis and the “set of input data attribute corresponding” is meant to indicate the other attributes 
Dependent claims 2-12, 14-19, and 21 inherit at least the same indefiniteness as in their respective parent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claim recites a method comprising various operations, and therefore is a process, which is a statutory category of invention.
At step 2A, prong one, the claim recites frequent pattern analysis on a data set and calculating a probability change by a difference of a set including and excluding a data attribute to assign an 
	The limitations of identifying or considering an attribute for analysis, determining corresponding related attributes in a data set, calculating a probability change and assigning an attribution value to the input data attribute based on the calculated probability change as drafted, is a process that under the broadest reasonable interpretation is a mathematical concept. The operations recited correspond to the mathematical concepts of Shapley game theory calculations described using words. The claims explicitly perform a mathematical calculation recited as “attribution value” based on calculating a “difference” between two probabilities, but the concept recited also includes the mathematical relationship of comparing subsets of coalitions (i.e. patterns) probability differences to the total to determine each player’s/elements individual worth/value to the total. Such then is the recitation of mathematical relationship or mathematical calculation. 
  If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concepts but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites that the data under consideration contains “attributes” but such is not a practical application as labeling multivariable data as having “attributes” is nothing more than a different terminology. There is no indication of any improvement to a computer or technological field, nor is there any application to a particular machine, or any other meaningful application. The claims simply perform a calculation and output a value for a data set.. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Claim 2 recites the additional element of a further calculating a probability change based on iterative consideration of different subsets or coalitions. As in claim 1 this is a mathematical concept of game theory calculations of for instance Shapley value with a worth or value calculated for each player/element for all permutations of subsets or coalitions after adding and removing players/elements. This then recites no additional elements but just further abstract ideas. Additional abstract ideas being recited on an ineligible claims does not transform the claim into eligible. The claim is directed to an abstract idea, and still does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 3 recites the additional element of a further calculating a sum of attribution values representing a total probability. As in claim 1 this is a mathematical concept of game theory calculations of for instance Shapley value with a worth or value calculated for each player/element for all permutations of subsets or coalitions after adding and removing players/elements. This then recites no additional elements but just further abstract ideas. Additional abstract ideas being recited on an ineligible claims does not transform the claim into eligible. The claim is directed to an abstract idea, and still does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 4 recites identifying a combination of attributes as a subset, which is a coalition. As in claim 1 this is a mathematical concept of game theory calculations of for instance Shapley value with a worth or value calculated for each player/element for all permutations of subsets or coalitions after adding and removing players/elements. This then recites no additional elements but just further 
Claim 5 recites the additional element of a further removing attributes, calculating probability change, and assigning attribution values based on the calculation. As in claim 1 this is a mathematical concept of game theory calculations of for instance Shapley value with a worth or value calculated for each player/element for all permutations of subsets or coalitions after adding and removing players/elements. This then recites no additional elements but just further abstract ideas. Additional abstract ideas being recited on an ineligible claims does not transform the claim into eligible. The claim is directed to an abstract idea, and still does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 6 recites the additional element of a removing every combination of elements from the initial set. As in claim 1 this is a mathematical concept of game theory calculations of for instance Shapley value with a worth or value calculated for each player/element for all permutations of subsets or coalitions after adding and removing players/elements. This then recites no additional elements but just further abstract ideas. Additional abstract ideas being recited on an ineligible claims does not transform the claim into eligible. The claim is directed to an abstract idea, and still does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 7 recites the additional element of a identifying a set of attributes with the greatest positive or negative change value. This, as drafted, is nothing more than a mental process of making an observation or evaluation. Nothing in the claim practically precludes such from being performed in the mind. For example, this encompasses one looking at the calculated probability change values and identifying the largest/smallest value. This then recites no additional elements but just further abstract ideas. Additional abstract ideas being recited on an ineligible claims does not transform the claim into 
Claim 8 recites the additional element of receiving an indication of whether to select the greatest positive or negative change. This, as drafted, is nothing more than a mental process of making an observation or evaluation. Nothing in the claim practically precludes such from being performed in the mind. For example, this encompasses one receiving the indication to look for the greatest positive and identifying mentally by observation the greatest positive change. This then recites no additional elements but just further abstract ideas. Additional abstract ideas being recited on an ineligible claims does not transform the claim into eligible. The claim is directed to an abstract idea, and still does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 9 recites the additional element of specifying the input attributes are based on a probability of association. This, as drafted, is nothing more than a mental process of making an observation or evaluation. Nothing in the claim practically precludes such from being performed in the mind. For example, this encompasses one mentally evaluating the probability an attribute is associated. This then recites no additional elements but just further abstract ideas. Additional abstract ideas being recited on an ineligible claims does not transform the claim into eligible. The claim is directed to an abstract idea, and still does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 10 recites the additional element of the input data set comprising a super set and the set of patterns is based on number of occurrences. This, as drafted, is nothing more than a mental process of making an observation or evaluation. Nothing in the claim practically precludes such from being performed in the mind. For example, this encompasses one mentally evaluating the input set to determine frequent patterns based on counting and choosing such as the input data superset. This then 
Claim 11 recites the additional element of the attribution value being calculated using a Shapley value. As in claim 1 this is a mathematical concept of game theory calculations of for instance Shapley value with a worth or value calculated for each player/element for all permutations of subsets or coalitions after adding and removing players/elements. This then recites no additional elements but just further abstract ideas. Additional abstract ideas being recited on an ineligible claims does not transform the claim into eligible. The claim is directed to an abstract idea, and still does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 12 recites the additional element of the Shapley value being calculated based on removing a data attribute and determining a contribution value when such is removed. As in claim 1 this is a mathematical concept of game theory calculations of for instance Shapley value with a worth or value calculated for each player/element for all permutations of subsets or coalitions after adding and removing players/elements. This then recites no additional elements but just further abstract ideas. Additional abstract ideas being recited on an ineligible claims does not transform the claim into eligible. The claim is directed to an abstract idea, and still does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claim recites a method comprising various operations, and therefore is a process, which is a statutory category of invention.

	The limitations of identifying or considering an attribute for analysis, determining corresponding related attributes in a data set, calculating a probability change and assigning an attribution value to the input data attribute based on the calculated probability change as drafted, is a process that under the broadest reasonable interpretation is a mathematical concept. The operations recited correspond to the mathematical concepts of Shapley game theory calculations described using words. The claims explicitly perform a mathematical calculation recited as “attribution value” based on calculating a “difference” between two probabilities, but the concept recited also includes the mathematical relationship of comparing subsets of coalitions (i.e. patterns) probability differences to the total to determine each player’s/elements individual worth/value to the total. Such then is the recitation of mathematical relationship or mathematical calculation. 
  If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concepts but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites that the data under consideration contains “attributes” but such is not a practical application as labeling multivariable data as having “attributes” is nothing more than a different terminology. There is no indication of any improvement to a computer or technological field, nor is there any application to a particular machine, or any other meaningful application. The claims simply perform a calculation and output a value for a data set. Further, the memory, processor, and instructions are recited at a high-level of generality (i.e., as a generic computer components performing computer functions) such that it 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no meaningful additional elements and using high-level generic computer components to perform the recited operations amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 14 recites the additional element of a further calculating a probability change based on iterative consideration of different subsets or coalitions. As in claim 13 this is a mathematical concept of game theory calculations of for instance Shapley value with a worth or value calculated for each player/element for all permutations of subsets or coalitions after adding and removing players/elements. This then recites no additional elements but just further abstract ideas. Additional abstract ideas being recited on an ineligible claims does not transform the claim into eligible. The claim is directed to an abstract idea, and still does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 15 recites the additional element of a further calculating a sum of attribution values representing a total probability. As in claim 13 this is a mathematical concept of game theory calculations of for instance Shapley value with a worth or value calculated for each player/element for all permutations of subsets or coalitions after adding and removing players/elements. This then recites no additional elements but just further abstract ideas. Additional abstract ideas being recited on an ineligible claims does not transform the claim into eligible. The claim is directed to an abstract idea, and 
Claim 16 recites identifying a combination of attributes as a subset, which is a coalition. As in claim 13 this is a mathematical concept of game theory calculations of for instance Shapley value with a worth or value calculated for each player/element for all permutations of subsets or coalitions after adding and removing players/elements. This then recites no additional elements but just further abstract ideas. Additional abstract ideas being recited on an ineligible claims does not transform the claim into eligible. The claim is directed to an abstract idea, and still does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 17 recites the additional element of a further removing attributes, calculating probability change, and assigning attribution values based on the calculation. As in claim 13 this is a mathematical concept of game theory calculations of for instance Shapley value with a worth or value calculated for each player/element for all permutations of subsets or coalitions after adding and removing players/elements. This then recites no additional elements but just further abstract ideas. Additional abstract ideas being recited on an ineligible claims does not transform the claim into eligible. The claim is directed to an abstract idea, and still does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 19 recites the additional element of a removing every combination of elements from the initial set. As in claim 13 this is a mathematical concept of game theory calculations of for instance Shapley value with a worth or value calculated for each player/element for all permutations of subsets or coalitions after adding and removing players/elements. This then recites no additional elements but just further abstract ideas. Additional abstract ideas being recited on an ineligible claims does not transform the claim into eligible. The claim is directed to an abstract idea, and still does not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claim recites a method comprising various operations, and therefore is a process, which is a statutory category of invention.
At step 2A, prong one, the claim recites frequent pattern analysis on a data set and calculating a probability change by a difference of a set including and excluding a data attribute to assign an attribution value to the data attribute under consideration as it corresponds to the resulting data attribute.
	The limitations of identifying or considering an attribute for analysis, determining corresponding related attributes in a data set, calculating a probability change and assigning an attribution value to the input data attribute based on the calculated probability change as drafted, is a process that under the broadest reasonable interpretation is a mathematical concept. The operations recited correspond to the mathematical concepts of Shapley game theory calculations described using words. The claims explicitly perform a mathematical calculation recited as “attribution value” based on calculating a “difference” between two probabilities, but the concept recited also includes the mathematical relationship of 
  If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concepts but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites that the data under consideration contains “attributes” but such is not a practical application as labeling multivariable data as having “attributes” is nothing more than a different terminology. There is no indication of any improvement to a computer or technological field, nor is there any application to a particular machine, or any other meaningful application. The claims simply perform a calculation and output a value for a data set. Further, the medium, processor, and instructions or code are recited at a high-level of generality (i.e., as a generic computer components performing computer functions) such that it amounts no more than mere instructions to apply the exception using a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no meaningful additional elements and using high-level generic computer components to perform the recited operations amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, U.S. Patent Pub. No. 2017/0364819, filed on 6/17/2016 (hereinafter Yang) in view of Lundberg et al., Consistent Individualized Feature Attribution for Tree Ensembles, Published in arXiv:1802.03888 on 2/12/2018 (hereinafter Lundberg).

Regarding claim 1, Yang in the analogous art of root cause analysis in frequent patterns teaches:
A method for data attribution at a database system, comprising: (See Yang [0003], and [0102] wherein the invention is implemented as a method for data attribute/feature analysis as in [0035]).
receiving a set of data attribute patterns for a data set comprising a plurality of data objects, wherein the set of data attribute patterns are determined based at least in part on a frequent pattern (FP) analysis of the data set; (See Yang [0038]-[0040] wherein a set of data attribute patterns are determined based on frequent pattern analysis of a data set and the frequent patterns are further provided for analysis. See also [0035], [0065] and [0070]).
identifying a resulting data attribute for analysis; (See Yang [0065]-[0070] and [0083] wherein after frequent patterns are received and FP-tree generated, data processing engine different attribute for analysis (i.e. resulting data attributes) are processed for statistical correlations and root cause analysis).
determining, based at least in part on the set of data attribute patterns and the resulting data attribute, a set of input data attributes corresponding to the resulting data attribute for analysis; (See 
Yang does not explicitly teach:
removing at least one input data attribute from the set of input data attributes, wherein removing the at least one input data attribute results in a subset of input data attributes;
calculating a probability change corresponding to a difference between a probability that the set of input data attributes corresponds to the resulting data attribute and a probability that the subset of input data attributes corresponds to the resulting data attribute; and 
assigning an attribution value to the at least one input data attribute based at least in part on calculating the probability change, wherein the attribution value indicates a probability that the at least one input data attribute corresponds to the resulting data attribute.
However, Lundberg in the analogous art of Shapley value feature attribution teaches:
removing at least one input data attribute from the set of input data attributes, wherein removing the at least one input data attribute results in a subset of input data attributes; (See Lundberg Section 2.1 subset S removes a feature/attribute from the total set of input data attributes N to create the subset in calculating various Shapley values for features being observed for attribution. And as in Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change and Section 5.4 tracking total change and feature attribution values).
calculating a probability change corresponding to a difference between a probability that the set of input data attributes corresponds to the resulting data attribute and a probability that the subset of input data attributes corresponds to the resulting data attribute; and (See Lundberg Section 2.1 Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set to create attribution values for each feature. See also Section 5.4, change in model/probability is computed and Shapley values for feature attribution are generated for subsets. And as in Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).
assigning an attribution value to the at least one input data attribute based at least in part on calculating the probability change, wherein the attribution value indicates a probability that the at least one input data attribute corresponds to the resulting data attribute. (See Lundberg Section 2.1 and Section 5.4 wherein the Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set and assigned as feature attribution values. See also Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lundberg with the teachings of Yang. One having ordinary skill in the art would have been motivated to combine Lundberg’s Shapley value calculation for feature attribution to determine attribution across features with interrelations in pattern sets with the frequent pattern determination and analysis for root cause analysis in order to better understand why a specific feature/attribute of a model/pattern predicts an action. This allows for meaningful comparison of attribution values across features and capture pairwise interactions in patterns in feature attribution. See Lundberg Section 1.

Regarding claim 2, Yang in view of Lundberg as applied above to claim 1 further teaches:
The method of claim 1, further comprising: adding the at least one removed input data attribute to the set of input data attributes after assigning the attribution value; removing an additional input data attribute from the set of input data attributes, wherein removing the at least one input data attribute results in a second subset of input data attributes; (See Lundberg Section 2.1 subset S removes a feature/attribute from the total set of input data attributes N to create the subset in calculating various Shapley values for features being observed for attribution. As described it iterates over all subsets S of N which involves adding and removing features/attributes to from subsets to accomplish overall subsets. And as in Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change and Section 5.4 tracking total change and feature attribution values. Note that Shapley value game theory as described in Lundberg is considering all these subsets as different coalitions of players (i.e. attributes) to determine the worth/value (i.e. attribution value) of the player/attribute based on the probability change).
calculating a probability change corresponding to a difference between a probability that the set of input data attributes corresponds to the resulting data attribute and a probability that the second subset of input data attributes corresponds to the resulting data attribute; and  (See Lundberg Section 2.1 Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set to create attribution values for each feature. See also Section 5.4, change in model/probability is computed and Shapley values for feature attribution are generated for subsets. And as in Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).
assigning an attribution value to the at least one additional input data attribute based at least in part on calculating the probability change. (See Lundberg Section 2.1 and Section 5.4 wherein the Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set and assigned as feature attribution values. See also Section 3.2 

Regarding claim 3, Yang in view of Lundberg as applied above to claim 2 further teaches:
The method of claim 2, wherein a sum of the attribution value assigned to the at least one input data attribute and the attribution value assigned to the at least one additional input data attribute is equivalent to a total probability that the at least one input data attribute and the at least one additional input data attribute correspond to the resulting data attribute. (See Lundberg Section 2.1 and Section 5.4 wherein the Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set and assigned as feature attribution values summed over the various subsets as shown in equation (2) in section 2.1. See also Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).

Regarding claim 4, Yang in view of Lundberg as applied above to claim 1 further teaches:
The method of claim 1, further comprising: identifying a combination of input data attributes from the set of input data attributes, wherein the combination of input data attributes are identified based at least in part on a common characteristic corresponding to the resulting data attribute for analysis. (See Yang [0070] identifying combinations of input attributes based on common factors/attributes for a characteristic as frequent patterns. See also Lundberg Section 5.3 identify common factor groups).

Regarding claim 5, Yang in view of Lundberg as applied above to claim 1 further teaches:
The method of claim 4, further comprising: removing the combination of input data attributes from the set of input data attributes; (See Lundberg Section 2.1 subset S removes a feature/attribute from the total set of input data attributes N to create the subset in calculating various Shapley values for features being observed for attribution. And as in Section 3.2 all possible subsets of different sizes which is different combinations removed and added. See also section 2 all permutations for comparing model/probability change and Section 5.4 tracking total change and feature attribution values).
 calculating a probability change corresponding to a difference between a probability that the set of input data attributes corresponds to the resulting data attribute and a probability that the combination of input data attributes corresponds to the resulting data attribute; (See Lundberg Section 2.1 Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set to create attribution values for each feature. See also Section 5.4, change in model/probability is computed and Shapley values for feature attribution are generated for subsets. And as in Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).
assigning an attribution value to each input data attribute of the combination of input data attributes based at least in part on calculating the probability change; and adding each input data attribute of the combination of input data attributes to the set of input data attributes after assigning each attribution value. (See Lundberg Section 2.1 and Section 5.4 wherein the Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set and assigned as feature attribution values. See also Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).

Regarding claim 6, Yang in view of Lundberg as applied above to claim 5 further teaches:
The method of claim 5, wherein: removing the combination of input data attributes from the set of input data attributes comprises removing every combination of input data attributes from the set of input data attributes. (See Lundberg Section 2.1 subset S removes a feature/attribute from the total set of input data attributes N to create the subset in calculating various Shapley values for features being observed for attribution. And as in Section 3.2 all possible subsets of different sizes which is different combinations removed and added. See also section 2 all permutations for comparing model/probability change and Section 5.4 tracking total change and feature attribution values).

Regarding claim 7, Yang in view of Lundberg as applied above to claim 2 further teaches:
The method of claim 1, wherein determining the set of input data attributes corresponding to the resulting data attribute for analysis comprises: identifying, from a plurality of sets of input data attributes, the set of input data attributes with a greatest positive probability change value or a greatest negative probability change value. (See Lundberg Sections 5.3 and 5.4 wherein most influential positive and negative features/attributes are determined based on total change).

Regarding claim 8, Yang in view of Lundberg as applied above to claim 7 further teaches:
The method of claim 7, further comprising: receiving an indication whether to select the set of input data attributes with the greatest positive probability change value or the greatest negative probability change value. (See Lundberg Sections 5.3 and 5.4 wherein selection is made of most influential negative features/attributes are determined based on total change).

Regarding claim 9, Yang in view of Lundberg as applied above to claim 1 further teaches:
The method of claim 1, wherein the set of input data attributes corresponding to the resulting data attribute for analysis is based at least in part on a probability that each corresponding input data attribute is associated with the resulting data attribute. (See Yang at least [0021] and [0070] wherein data attributes corresponding to resulting attribute/KPI are based on probability of correlation, etc. to attribute associated).

Regarding claim 10, Yang in view of Lundberg as applied above to claim 1 further teaches:
The method of claim 1, wherein the data set comprises a superset of data attribute patterns, and wherein the set of data attribute patterns is based at least in part on a number of occurrences of each data attribute pattern of the set of data attribute patterns. (See Yang [0038]-[0040] wherein  a set of data attribute patterns are determined based on frequent pattern analysis of a data set and the frequent patterns are further provided for analysis which are subset of the total superset of data. See also [0035], [0065] and [0070] and note that the frequent patterns are based on frequency of occurrence in the set of patterns).

Regarding claim 11, Yang in view of Lundberg as applied above to claim 1 further teaches:
The method of claim 1, wherein the probability change is calculated based at least in part on using a Shapley value. (See Lundberg Abstract, Section 1, and Section 2.1 probability change is calculated as a Shapley value).

Regarding claim 12, Yang in view of Lundberg as applied above to claim 11 further teaches:
The method of claim 11, wherein using the Shapley value to calculate the probability change comprises: removing at least one input data attribute from the set of input data attributes; and (See Lundberg Section 2.1 subset S removes a feature/attribute from the total set of input data attributes N to create the subset in calculating various Shapley values for features being observed for attribution. And as in Section 3.2 all possible subsets of different sizes which is different combinations removed and 
determining a contribution value of the at least one input data attribute based at least in part on removing the at least one input data attribute from the set of input data attributes. (See Lundberg Section 2.1 Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set to create attribution values for each feature. See also Section 5.4, change in model/probability is computed and Shapley values for feature attribution are generated for subsets. And as in Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).

Regarding claim 13, Yang in the analogous art of root cause analysis in frequent patterns teaches:
An apparatus for data attribution at a database system, comprising: (See Yang [0005], [0046], and [0097]-[0098] wherein the invention is a computing device for data attribute/feature analysis as in [0035]).
a processor, memory in electronic communication with the processor; and (See [0005], [0046], and [0097]-[0098]).
instructions stored in the memory and executable by the processor to cause the apparatus to:  (See [0005], [0046], and [0097]-[0098]).
receive a set of data attribute patterns for a data set comprising a plurality of data objects, wherein the set of data attribute patterns are determined based at least in part on a frequent pattern (FP) analysis of the data set; (See Yang [0038]-[0040] wherein a set of data attribute patterns are determined based on frequent pattern analysis of a data set and the frequent patterns are further provided for analysis. See also [0035], [0065] and [0070]).
identify a resulting data attribute for analysis; (See Yang [0065]-[0070] and [0083] wherein after frequent patterns are received and FP-tree generated, data processing engine different attribute for analysis (i.e. resulting data attributes) are processed for statistical correlations and root cause analysis).
determine, based at least in part on the set of data attribute patterns and the resulting data attribute, a set of input data attributes corresponding to the resulting data attribute for analysis; (See Yang [0065]-[0070] and [0083] wherein based on the frequent data attribute patterns and specified attributes as KPIs, etc. a set of input attributes (i.e. other attributes of the frequent pattern set) are determined and used for analysis of correlations and root cause analysis between different attributes).
Yang does not explicitly teach:
remove at least one input data attribute from the set of input data attributes, wherein removing the at least one input data attribute results in a subset of input data attributes; 
calculate a probability change corresponding to a difference between a probability that the set of input data attributes corresponds to the resulting data attribute and a probability that the subset of input data attributes corresponds to the resulting data attribute; and 
assign an attribution value to the at least one input data attribute based at least in part on calculating the probability change, wherein the attribution value indicates a probability that the at least one input data attribute corresponds to the resulting data attribute.
However, Lundberg in the analogous art of Shapley value feature attribution teaches:
remove at least one input data attribute from the set of input data attributes, wherein removing the at least one input data attribute results in a subset of input data attributes; (See Lundberg Section 2.1 subset S removes a feature/attribute from the total set of input data attributes N to create the subset in calculating various Shapley values for features being observed for attribution. And as in Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for 
calculate a probability change corresponding to a difference between a probability that the set of input data attributes corresponds to the resulting data attribute and a probability that the subset of input data attributes corresponds to the resulting data attribute; and  (See Lundberg Section 2.1 Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set to create attribution values for each feature. See also Section 5.4, change in model/probability is computed and Shapley values for feature attribution are generated for subsets. And as in Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).
assign an attribution value to the at least one input data attribute based at least in part on calculating the probability change, wherein the attribution value indicates a probability that the at least one input data attribute corresponds to the resulting data attribute. (See Lundberg Section 2.1 and Section 5.4 wherein the Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set and assigned as feature attribution values. See also Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lundberg with the teachings of Yang. One having ordinary skill in the art would have been motivated to combine Lundberg’s Shapley value calculation for feature attribution to determine attribution across features with interrelations in pattern sets with the frequent pattern determination and analysis for root cause analysis in order to better understand why a specific feature/attribute of a model/pattern predicts an action. This allows for meaningful comparison 

Regarding claim 14, Yang in view of Lundberg as applied above to claim 13 further teaches:
The apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: add the at least one removed input data attribute to the set of input data attributes after assigning the attribution value; remove an additional input data attribute from the set of input data attributes, wherein removing the at least one input data attribute results in a second subset of input data attributes; (See Lundberg Section 2.1 subset S removes a feature/attribute from the total set of input data attributes N to create the subset in calculating various Shapley values for features being observed for attribution. As described it iterates over all subsets S of N which involves adding and removing features/attributes to from subsets to accomplish overall subsets. And as in Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change and Section 5.4 tracking total change and feature attribution values. Note that Shapley value game theory as described in Lundberg is considering all these subsets as different coalitions of players (i.e. attributes) to determine the worth/value (i.e. attribution value) of the player/attribute based on the probability change).
calculate a probability change corresponding to a difference between a probability that the set of input data attributes corresponds to the resulting data attribute and a probability that the second subset of input data attributes corresponds to the resulting data attribute; and  (See Lundberg Section 2.1 Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set to create attribution values for each feature. See also Section 5.4, change in model/probability is computed and Shapley values for feature attribution 
assign an attribution value to the at least one additional input data attribute 13 based at least in part on calculating the probability change. (See Lundberg Section 2.1 and Section 5.4 wherein the Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set and assigned as feature attribution values. See also Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).

Regarding claim 15, Yang in view of Lundberg as applied above to claim 14 further teaches:
The apparatus of claim 14, wherein a sum of the attribution value assigned to the at least one input data attribute and the attribution value assigned to the at least one additional input data attribute is equivalent to a total probability that the at least one input data attribute and the at least one additional input data attribute correspond to the resulting data attribute. (See Lundberg Section 2.1 and Section 5.4 wherein the Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set and assigned as feature attribution values summed over the various subsets as shown in equation (2) in section 2.1. See also Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).

Regarding claim 16, Yang in view of Lundberg as applied above to claim 13 further teaches:
16. The apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: identify a combination of input data attributes from the set of input data attributes, wherein the combination of input data attributes are identified based at least in part on a common characteristic corresponding to the resulting data attribute for analysis. (See Yang [0070] identifying combinations of input attributes based on common factors/attributes for a characteristic as frequent patterns. See also Lundberg Section 5.3 identify common factor groups).

Regarding claim 17, Yang in view of Lundberg as applied above to claim 16 further teaches:
The apparatus of claim 16, wherein the instructions are further executable by the processor to cause the apparatus to: remove the combination of input data attributes from the set of input data attributes; (See Lundberg Section 2.1 subset S removes a feature/attribute from the total set of input data attributes N to create the subset in calculating various Shapley values for features being observed for attribution. And as in Section 3.2 all possible subsets of different sizes which is different combinations removed and added. See also section 2 all permutations for comparing model/probability change and Section 5.4 tracking total change and feature attribution values).
calculate a probability change corresponding to a difference between a probability that the set of input data attributes corresponds to the resulting data attribute and a probability that the combination of input data attributes corresponds to the resulting data attribute; (See Lundberg Section 2.1 Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set to create attribution values for each feature. See also Section 5.4, change in model/probability is computed and Shapley values for feature attribution are generated for subsets. And as in Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).
assign an attribution value to each input data attribute of the combination of input data attributes based at least in part on calculating the probability change; and add each input data attribute of the combination of input data attributes to the set of input data attributes after assigning each attribution value. (See Lundberg Section 2.1 and Section 5.4 wherein the Shapley values are 

Regarding claim 18, Yang in view of Lundberg as applied above to claim 17 further teaches:
The apparatus of claim 17, wherein the instructions to remove the combination of input data attributes from the set of input data attributes are executable by the processor to cause the apparatus to remove every combination of input data attributes from the set of input data attributes. (See Lundberg Section 2.1 subset S removes a feature/attribute from the total set of input data attributes N to create the subset in calculating various Shapley values for features being observed for attribution. And as in Section 3.2 all possible subsets of different sizes which is different combinations removed and added. See also section 2 all permutations for comparing model/probability change and Section 5.4 tracking total change and feature attribution values).

Regarding claim 19, Yang in view of Lundberg as applied above to claim 17 further teaches:
The apparatus of claim 13, wherein the instructions to determine the set of input data attributes corresponding to the resulting data attribute for analysis are executable by the processor to cause the apparatus to: identify, from a plurality of sets of input data attributes, the set of input data attributes with a greatest positive probability change value or a greatest negative probability change value. (See Lundberg Sections 5.3 and 5.4 wherein most influential positive and negative features/attributes are determined based on total change).

Regarding claim 20, Yang in the analogous art of root cause analysis in frequent patterns teaches:
A non-transitory computer-readable medium storing code for data attribution at a database system, the code comprising instructions executable by a processor to: (See Yang [0004] implemented as a medium with instructions executable by processor for data attribute/feature analysis as in [0035]).
receive a set of data attribute patterns for a data set comprising a plurality of data objects, wherein the set of data attribute patterns are determined based at least in part on a frequent pattern (FP) analysis of the data set; (See Yang [0038]-[0040] wherein a set of data attribute patterns are determined based on frequent pattern analysis of a data set and the frequent patterns are further provided for analysis. See also [0035], [0065] and [0070]).
identify a resulting data attribute for analysis; (See Yang [0065]-[0070] and [0083] wherein after frequent patterns are received and FP-tree generated, data processing engine different attribute for analysis (i.e. resulting data attributes) are processed for statistical correlations and root cause analysis).
determine, based at least in part on the set of data attribute patterns and the resulting data attribute, a set of input data attributes corresponding to the resulting data attribute for analysis; (See Yang [0065]-[0070] and [0083] wherein based on the frequent data attribute patterns and specified attributes as KPIs, etc. a set of input attributes (i.e. other attributes of the frequent pattern set) are determined and used for analysis of correlations and root cause analysis between different attributes).
Yang does not explicitly teach:
remove at least one input data attribute from the set of input data attributes, wherein removing the at least one input data attribute results in a subset of input data attributes; 
calculate a probability change corresponding to a difference between a probability that the set of input data attributes corresponds to the resulting data attribute and a probability that the subset of input data attributes corresponds to the resulting data attribute; and 
assign an attribution value to the at least one input data attribute based at least in part on calculating the probability change, wherein the attribution value indicates a probability that the at least one input data attribute corresponds to the resulting data attribute.
However, Lundberg in the analogous art of Shapley value feature attribution teaches:
remove at least one input data attribute from the set of input data attributes, wherein removing the at least one input data attribute results in a subset of input data attributes; (See Lundberg Section 2.1 subset S removes a feature/attribute from the total set of input data attributes N to create the subset in calculating various Shapley values for features being observed for attribution. And as in Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change and Section 5.4 tracking total change and feature attribution values).
calculate a probability change corresponding to a difference between a probability that the set of input data attributes corresponds to the resulting data attribute and a probability that the subset of input data attributes corresponds to the resulting data attribute; and  (See Lundberg Section 2.1 Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set to create attribution values for each feature. See also Section 5.4, change in model/probability is computed and Shapley values for feature attribution are generated for subsets. And as in Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).
assign an attribution value to the at least one input data attribute based at least in part on calculating the probability change, wherein the attribution value indicates a probability that the at least one input data attribute corresponds to the resulting data attribute. (See Lundberg Section 2.1 and Section 5.4 wherein the Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set and assigned as feature 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lundberg with the teachings of Yang. One having ordinary skill in the art would have been motivated to combine Lundberg’s Shapley value calculation for feature attribution to determine attribution across features with interrelations in pattern sets with the frequent pattern determination and analysis for root cause analysis in order to better understand why a specific feature/attribute of a model/pattern predicts an action. This allows for meaningful comparison of attribution values across features and capture pairwise interactions in patterns in feature attribution. See Lundberg Section 1.

Regarding claim 21, Yang in view of Lundberg as applied above to claim 20 further teaches:
The non-transitory computer-readable medium of claim 20, wherein the instructions are further executable to: add the at least one removed input data attribute to the set of input data attributes after assigning the attribution value; remove an additional input data attribute from the set of input data attributes, wherein removing the at least one input data attribute results in a second subset of input data attributes; (See Lundberg Section 2.1 subset S removes a feature/attribute from the total set of input data attributes N to create the subset in calculating various Shapley values for features being observed for attribution. As described it iterates over all subsets S of N which involves adding and removing features/attributes to from subsets to accomplish overall subsets. And as in Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change and Section 5.4 tracking total change and feature attribution values. Note that Shapley value game theory as described in Lundberg is considering all these subsets as different 
calculate a probability change corresponding to a difference between a probability that the set of input data attributes corresponds to the resulting data attribute and a probability that the second subset of input data attributes corresponds to the resulting data attribute; and  (See Lundberg Section 2.1 Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set to create attribution values for each feature. See also Section 5.4, change in model/probability is computed and Shapley values for feature attribution are generated for subsets. And as in Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).
assign an attribution value to the at least one additional input data attribute 13 based at least in part on calculating the probability change. (See Lundberg Section 2.1 and Section 5.4 wherein the Shapley values are calculated based on probability change from expected value of the function condition on a first Subset compared to a total set and assigned as feature attribution values. See also Section 3.2 all possible subsets of different sizes. See also section 2 all permutations for comparing model/probability change).

Conclusion
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2017/0364819
NPL – Lundberg et al., “Consistent Individualized Feature Attribution for Tree Ensembles”, Published 2/12/2018.

The pertinent prior art made of record but not relied upon for the rejections:
NPL – Cohen et al., “Feature Selection Based on the Shapley Value”, published in In Other Words, 2005 (See Abstract calculating Shapley values for features including differing subsets and combinations as coalitions  for as in section 2.2 contribution values of all candidates).
US2004/0083078 (See Abstract cooperative resolution statistical effects including Shapley value to determine attribution values allocated to elements).
US2006/0167654 (See Abstract analysis of complex systems by silencing (removing) elements and combinations and measuring results/change).
US2017/0140418 (See Abstract attribution credit for different marketing channels including Shapley type values as in [0077]-[0081]).
US 7,433,879 (See Abstract attribute based association rule mining including frequent pattern tree construction).
 US2005/0027710 (See Abstract attribute association discovery based on requested mining preferences).
US2019/0272339 (See Abstract data mining records to identify patterns).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        5/21/2021